MORRISON, Presiding Judge.
The offense is rape; the punishment, 99 years.
This is a companion case to Sandoval v. State, No. 27,721, *395(page 370, this volume) and Ramon v. State, No. 27,804, page 365 this volume.
Prosecutrix identified the appellant as one of five men who ravished her eight times on the night alleged. As in the Sandoval case, the appellant’s confession was introduced in evidence.
The appellant testified in the absence of the jury on the issue of the voluntary nature of his confession. He did not claim police brutality or long and uninterrupted questioning. He did state, however, that he signed the confession because the sheriff had told him that if he did not do so he could not help him. He stated further that he could not read. On cross-examination, he admitted that the confession reflected the truth of what had transpired and that at the time he made the statement he wanted to tell the officers all about the matter. Those who were present when the confession was taken denied that the appellant had been told he would receive help if he confessed. The judge in his charge submitted to the jury the issue of the voluntary nature of the confession, and we find no abuse of discretion in his admitting it in the first instance. There were no undisputed facts which would render the confession inadmissible.
We have not been favored with a brief, but counsel in argument complains that he was not permitted to prove that the indictment against certain of appellant’s co-indictees had been dismissed. Appellant made no effort in the absence of the jury to prove such fact, nor does the record reflect the same, and therefore the bill presents nothing for review.
In view of the seriousness of the charge and the penalty imposed, we have carefully examined the record and fail to find reversible error reflected therein.
The judgment is affirmed.